DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 2 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 2 - 21 are drawn to systems.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 2 is exemplary. Independent claim 18 and dependent claims 3 – 17 and 19 – 21 recite similar subject matter.  Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
2. (New) A system for providing a wagering game based upon a plurality of live football games to a plurality of players, comprising:
a system server comprising a processor, a memory, a communication interface, and
machine-readable code stored in said memory and executable by said processor to cause said processor to:
generate a plurality of different pools for the wagering game, wherein each of the different pools comprise a first group and a second group, each first group comprising a first set of participants, each of said participants in said first set of participants associated with a team from a first set of teams playing said live football games, and each second group comprising a second set of participants, each of said participants in said second set of participants associated with a team from a second set of teams playing said live football games, wherein the teams in said second set of teams are different from said teams in said first set of teams;
create a game ticket comprising the random selection of one participant from said first group and one participant from said second group of each of said different pools for said wagering game;
receive an indication of a wager by one of said plurality of players;
assign said game ticket to said player;
transmit information regarding said game ticket to said player, said information regarding said game ticket comprising information regarding said one participant from said first group and said one participant from said second group for each of said pools;
receive game play information regarding said play of said live football games after assignment of said game ticket to said player;
determine a score for each of said participants associated with said pools based upon said game play information regarding said play of said live football games;
determine whether said player's ticket is winning as to each pool, comprising determining whether the selected participant from said first group, or when the participant from the first group was declared inactive, the selected participant from the second group, had the highest score for said pool; and
declaring a winning or losing outcome as to said player's ticket based upon said determination of whether said player's ticket is winning as to at least one of said pools.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity.
More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between people. For example, the italicized limitations are directed towards the wagering upon outcomes in a live sporting event as determined by sporting event participants being selected from various participant pools.  This represents a fundamental economic practice, namely, exchanging consideration based on odds and outcomes. The abstract idea also falls under the grouping of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a server comprising processor, memory and a communication interface, a printer (claim 14), a database (claim 16) and a mobile device (claim 17)
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a server comprising processor, memory and a communication interface, a printer (claim 14), a database (claim 16) and a mobile device (claim 17). However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not confer eligibility. 
Regarding the Berkheimer decision, Bainter et al (US 20080263626) establishes that these additional elements are generic: [0012] Computers having processors and memories may be distributed throughout the private network 12, as is well known in the art. Also connected to the private network 12 may be printers, scanners, facsimile machines, servers, databases, and the like. Although specific examples are given, it should be appreciated that the private network 12 may include any addressable device, system, router, gateway, subnetwork, or other similar device or structure. (Bainter 0012)
Bridge et al (US 20130281172) establishes that these additional elements are generic:
[0034] The various system components and/or modules discussed herein may include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to said processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in said memory and accessible by said processor for directing processing of digital data by said processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by said processor; and a plurality of databases. Various databases used herein may include: cards, user accounts, payout tables, rule-sets, user preferences, and/or like data useful in the operation of the present invention. As those skilled in the art will appreciate, any computers discussed herein may include an operating system (e.g., Windows Vista, NT, 95/98/2000, OS2; UNIX; Linux; Solaris; MacOS; and etc.) as well as various conventional support software and drivers typically associated with computers. The computers may be in a home or business environment with access to a network. In an exemplary embodiment, access is through the Internet through a commercially-available web-browser software package. (Bridge 0034)

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Allowable Subject Matter
Claims 2 - 21 objected to as being rejected under 35 U.S.C 101, but would be allowable if would be allowable if the claims were rewritten to overcome the rejection under 35 U.S.C 101.
The closest prior art of record namely Heathcote discloses a system wherein players are issued game tickets comprising players or athletes randomly selected from a pool of available players.  After the ticket is generated and issued the system monitors the selected players to determine if any of the randomly selected players are unavailable for play in an upcoming game.  In this situation, a replacement player is selected from a pool of replacement players and replacement ticket comprising the replacement player can be issued to the user.
However, the prior art of record, namely Heathcote, fails to disclose alone or in combination a generate a plurality of different pools for the wagering game, wherein each of the different pools comprise a first group and a second group, each first group comprising a first set of participants, each of said participants in said first set of participants associated with a team from a first set of teams playing said live football games, and each second group comprising a second set of participants, each of said participants in said second set of participants associated with a team from a second set of teams playing said live football games, wherein the teams in said second set of teams are different from said teams in said first set of teams; create a game ticket comprising the random selection of one participant from said first group and one participant from said second group of each of said different pools for said wagering game; the player making a wager and assigning the created game ticket to the player, wherein determining whether said player's ticket is winning as to each pool, comprising determining whether the selected participant from said first group, or when the participant from the first group was declared inactive, the selected participant from the second group, had the highest score for said pool; and declaring a winning or losing outcome as to said player's ticket based upon said determination of whether said player's ticket is winning as to at least one of said pools.
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Regarding the rejection of the claims under 35 U.S.C 101, the Applicant argues that the present claims are similar to the claims found to be patent eligible in US Pub 2017/0236364 and cites the reasons for allowance in that particular case and argues that the present claims are similar and thus are likewise patent eligible under 35 U.S.C 101.  The Examiner notes that the Applicant then goes on to allege the following “the claims are generally directed to similar subject-matter (fantasy sports where the judicial except is linked to a particular technological environment with, and also an improvement to the functioning of a computer or any other technology or technical filed in the gaming industry), and thus are asserted to define eligible subject-matter as previously found by the USPTO.” (Remarks page 3).  The Examiner respectfully disagrees and states that a mere allegation of being similar is not persuasive evidence as to how the present claims are patent eligible in view of 35 U.S.C 101.  The Examiner in the present application fails to see how the claims of the present application apply or using the judicial exception by linking the judicial exception to a particular technological environment with, or provide an improvement to the functioning of a computer or any other technology or technical field in the gaming industry. The Examiner maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
8/31/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715